DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,142,081 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Blaise on 12/22/21.
The application has been amended as follows: 
Claim 1 has been replaced with the following:	“An event management system comprising: 

a user information database for storing user information comprising member information and administrator information; 
an event information database for storing event information; and 
an apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to: 
enable interaction with the event management system via a graphical user interface (GUI), the GUI configured to (1) enable an event administrator to define configuration information for an event of interest, and (2) enable a member device, via the GUI, to participate in the event of interest; 
receive, via input at the GUI from a device associated with the event administrator, the configuration information, the configuration information comprising at least a first geographic location around which to form a virtual group associated with the event of interest, interaction rules configured to specify types of interaction enabled by admittance in the virtual group, and location specific admittance rules configured to specify location specific requirements for admittance in the virtual group, wherein the geographic area around which the virtual group was formed comprises a physical area anchored at a specific point location, comprised of at least a latitude and a longitude;
store the configuration information in the event definition database; 
admit at least one remote-communication capable device as a member device in accordance with the location specific admittance rules; 

enable interaction among the at least one remote-communication capable device and each of one or more member devices in accordance with the interaction rules.”

Examiner’s Reasons for Allowance
In response to the amendments filed on 12/15/21, claims 42-46, 48-53, 55-60 & 62-65 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 42, 49 & 56.  The prior art fails to disclose or teach an event management system comprising: an event definition database for storing event-definition information; a user information database for storing user information comprising member information and administrator information; an event information database for storing event information; and an apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to: enable interaction with the event management system via a graphical user interface (GUI), the GUI configured to (1) enable an event administrator to define configuration information for an event of interest, and (2) enable a member device, via the GUI, to participate in the event of interest; receive, via input at the GUI from a device associated 
The closest prior art appears to be Philyaw (US Patent 6,636,892; referred to hereinafter as Philyaw) in view of Higginson et al. (US Patent 6,532,448, referred to hereinafter as Higginson).  Philyaw teaches that rolling counter displays a succession of characters, each displayed for a fixed duration.  A user, viewing the counter, may then select a then-displayed character to fill one of a plurality of pick spaces.  Determining an award result is based on comparing the selected values of the “pick spaces” to a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIT PANDYA/Primary Examiner, Art Unit 3649